There is nothing in Opinions of the Justices, 235 Ala. 485,179 So. 535, or the opinion of the Court in Brammer v. Housing Authority of Birmingham District, 239 Ala. 280, 195 So. 256, that militates against the holding in the foregoing opinion that the housing authority is a corporate entity, created for purposes, among others, of providing safe dwelling quarters for persons of low income, and that it cannot contract against its liability for negligence. There is certainly nothing in those opinions or in the opinions of courts of other states, cited in the application for rehearing, that would justify a holding that said housing authority may create and maintain a trap to inflict personal injury upon its tenants. The suggestion that said corporation is a governmental agency is no answer to its liability. The books are full of decisions holding that such governmental agencies may be sued where the statutes under which they exist so authorize. An apt illustration is the Director General of Railroads created and existing during World War I. The sheriff is an officer of the state, created and existing under its police power. Nevertheless the sheriff can be sued for his torts because the statutes so authorize suits against him. Even a policeman may be sued for his torts and the mere fact that he is a police officer is not an answer to his liability.
Nor is there anything in Moore v. Walker County, 236 Ala. 688,185 So. 175, that militates against the holding of the opinion. That was an action under the homicide act authorizing the recovery of damages against persons causing wrongful death as a punishment for such wrongful death, and the courts uniformly hold that the government and its agencies may not be penalized although they may be required to pay compensatory damages. Moreover, a county is not a corporation and has no corporate entity. "It has corporate characteristics, but it is not a municipal corporation, though often so termed. It is an involuntary political or civil division of the State, created by statute to aid in the administration of government." Askew v. Hale County, 54 Ala. 639, 641, 25 Am.Rep. 730.
It was on these principles that the County of Walker was held not liable in Moore's case, supra.
The application for rehearing is without merit and is due to be overruled. It is so ordered by the Court.
All the Justices concur. *Page 568